Citation Nr: 0031537	
Decision Date: 12/04/00    Archive Date: 12/12/00

DOCKET NO.  95-33 007A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to a compensable evaluation for service-connected 
hemorrhoids.


ATTORNEY FOR THE BOARD

J. M. Daley, Counsel


REPRESENTATION

Appellant represented by:	Mississippi Veterans Affairs 
Commission


INTRODUCTION

The veteran had active service from June 1965 to March 1968.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an October 1995 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO), 
located in Jackson, Mississippi, which, inter alia, 
established service connection for hemorrhoids and assigned a 
zero percent rating, effective May 16, 1995.  The veteran has 
since relocated to Houston, Texas, and his claims file has 
been transferred to that RO.  In connection with his appeal 
the veteran requested a personal hearing before a member of 
the Board; however, he failed to report for a Central Office 
hearing scheduled in July 1997.  See 38 C.F.R. §§ 20.702(d), 
20.704(d) (2000).

The veteran also perfected appeals with respect to the 
matters of entitlement to service connection for bilateral 
knee disorders and for sarcoidosis; however, in a decision 
dated in September 1997, the Board denied those claims.  As 
the veteran did not appeal to the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) (hereinafter, 
"the Court"), the September 1997 Board decision became 
final as to those issues and such are no longer before the 
Board.  See 38 U.S.C.A. § 7104(b) (West 1991).

The Board also notes that the RO has denied the veteran's 
claim of entitlement to dental benefits, notifying him of 
such determination by letter dated February 16, 2000.  He has 
one year from the date of that letter in which to initiate an 
appeal.  See 38 C.F.R. §§ 20.200, 20.201, 20.202, 20.302 
(2000).  The matter is not currently in appellate status.

The Board also notes that the veteran, in a statement 
received in March 1997, raised claims of entitlement to VA 
benefits based on disabilities to include nervousness, ulcers 
and respiratory problems other than sarcoidosis.  Such 
matters have been neither procedurally prepared nor certified 
for appellate review, and are accordingly referred to the RO 
for initial consideration and appropriate action.  Godfrey v. 
Brown, 7 Vet. App. 398 ( 1995).

In November 1999, a committee on waivers and compromises 
denied the veteran's request for waiver of an indebtedness in 
the amount of $10,678.24.  The veteran submitted a timely 
notice of disagreement with that decision.  In a memorandum 
dated in May 2000, it was reported that the indebtedness had 
been waived.  The waiver represents a full grant of the 
benefit sought, and the issue is no longer before the Board.  
See Grantham v. Brown, 114 F .3d 1156 (Fed. Cir. 1997); AB v. 
Brown, 6 Vet App 35 (1993).

Although the veteran currently resides in Texas, his 
recognized representative is the Mississippi Veterans Affairs 
Commission.  Both the Houston and Jackson ROs have provided 
that organization with notice of all actions taken in the 
appeal, and have furnished it with copies of the statement of 
the case and supplemental statements of the case.  

In October 2000, the RO notified the representative of the 
transfer of the veteran's claims folder to the Board, and of 
the time limits for submitting additional evidence and 
argument.  The Mississippi Veterans Affairs Commission has 
not submitted additional argument on the veteran's behalf, 
but the Board finds that it has been provided adequate notice 
and the opportunity to submit such argument.  Accordingly, 
the Board finds that VA has complied with its duty to provide 
the veteran with notice and representation.  38 U.S.C.A. 
§ 5104 (West 1991 & Supp. 2000); 38 C.F.R. § 3.103 (2000).



FINDING OF FACT

The veteran has undergone surgery hemorrhoids, his disability 
has been manifested throughout the period since the grant of 
service connection by no more than mild or moderate symptoms, 
and without evidence of hemorrhoids that are irreducible, 
with excessive redundant tissue, frequent recurrences, 
persistent bleeding, fissures or secondary anemia.



CONCLUSION OF LAW

The criteria for a compensable evaluation for service-
connected hemorrhoids have not been met at any time since the 
effective date of the grant of service connection.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.114, Diagnostic 
Code 7336 (2000).


REASONS AND BASES FOR FINDING AND CONCLUSION

Criteria

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Schedule), 
38 C.F.R. Part 4 (2000).  

The percentage ratings contained in the Schedule represent, 
as far as can be practicably determined, the average 
impairment in earning capacity resulting from diseases and 
injuries incurred or aggravated during military service and 
the residual conditions in civil occupations.  38 U.S.C.A. 
§ 1155; 38 C.F.R. § 4.1 (2000).  In determining the 
disability evaluation, the VA has a duty to acknowledge and 
consider all regulations which are potentially applicable 
based upon the assertions and issues raised in the record and 
to explain the reasons and bases for its conclusion.  
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Governing 
regulations include 38 C.F.R. §§ 4.1, 4.2 (2000), which 
require the evaluation of the complete medical history of the 
veteran's condition.

In Fenderson v. West, 12 Vet. App. 119 (1999), it was held 
that evidence to be considered tablished and 
an increase in the disability rating is at issue, the present 
level of disability is of primary concern).  In Fenderson, 
the Court also discussed the concept of the "staging" of 
ratings, finding that, in cases where an initially assigned 
disability evaluation has been disagreed with, it was 
possible for a veteran to be awarded separate percentage 
evaluations for separate periods based on the facts found 
during the appeal period.  Fenderson at 126-28.  

In Meeks v West, 12 Vet. App. 352 (1999), the Court 
reaffirmed the staged ratings principle of Fenderson and 
specifically found that 38 U.S.C.A. § 5110 and its 
implementing regulations did not require that the final 
rating be effective the date of the claim.  Rather, the law 
must be taken at its plain meaning and the plain meaning of 
the requirement that the effective date be determined in 
accordance with facts found is that the disability rating 
must change to reflect the severity of the disability as 
shown by the facts from time to time.

Newly enacted legislation provides as follows:

(a) Except as otherwise provided by law, 
a claimant has the responsibility to 
present and support a claim for benefits 
under laws administered by the Secretary.

(b) The Secretary shall consider all 
information and lay and medical evidence 
of record in a case before the Secretary 
with respect to benefits under laws 
administered by the Secretary.  When 
there is an approximate balance of 
positive and negative evidence regarding 
any issue material to the determination 
of a matter, the Secretary shall give the 
benefit of the doubt to the claimant.

Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 4, 114 Stat. 2096, (2000) (to be codified at 38 U.S.C. 
§ 5107)

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise the lower rating will be 
assigned.  38 C.F.R. § 4.7 (2000).  All benefit of the doubt 
will be resolved in the veteran's favor.  38 C.F.R. § 4.3 
(2000).

Factual Background

A VA progress note dated in March 1992 includes reference to 
hemorrhoids.

In his claim for VA compensation benefits received in January 
1994, the veteran identified no post-service treatment for 
hemorrhoids.

In a rating decision dated in October 1995, the RO 
established service connection for hemorrhoids, and assigned 
a zero percent evaluation effective May 16, 1995.  The RO 
based its decision on evidence in the claims file to include 
service medical records that reflected treatment for external 
hemorrhoids in April 1967, without note of such at the time 
of discharge from service.  At the time of VA general medical 
examination in September 1995, there was no evidence of 
active hemorrhoidal activity.  

Private records associated with the claims file reflect 
treatment and evaluation for cervical spine, head and eye 
problems.  The veteran is in receipt of Social Security 
Administration benefits based on cervical spine and vision 
problems, and hypertension.  Other private records associated 
with the claims file reflect evaluation for respiratory 
complaints.

In March 1998, the veteran presented for a VA examination.  
The purpose of the examination was for the evaluation of 
hemorrhoids; however, the veteran advised the examiner that 
he wished to be examined for orthopedic problems and for 
sarcoidosis.  The veteran did provide a history of being 
asymptomatic since his hemorrhoid surgery in the 1970s.  He 
denied a history of bleeding, itching or recurrence since 
that time, and indicated that he had required no follow-up 
treatment.  Physical examination revealed no internal or 
external hemorrhoids, no fissure and no fistula.  The 
conclusion was that the veteran was asymptomatic.

In June 1999, the veteran again reported for a VA 
examination.  The VA examiner noted that the veteran had had 
an operation for hemorrhoids in 1974, with no problems "of 
late."  The veteran complained of no bleeding or prolapse 
and no incontinence.  He denied current medications.  
Physical examination revealed no sign of leakage, anemia, 
fissures or recent bleeding.  The impression was that there 
was no sign of abnormality.

Initial Matters

In reaching its decision, the Board has considered that since 
the most recent Supplemental Statement of the Case was issued 
to the veteran Congress passed the Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000), 
modifying the adjudication of all pending claims.  See Karnas 
v. Derwinski, 1 Vet. App. 308, 312-13 (1991).  

Current law provides that the Secretary shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate the claimant's claim for a benefit under a 
law administered by the Secretary, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  H.R. 4864, the Veterans Claims 
Assistance Act of 2000, (to be codified at 
38 U.S.C.A. § 5103A(a)(1)-(3)).  

In this case, the Board finds that the veteran is not 
prejudiced by its consideration of his claims pursuant to 
this new legislation.  See Bernard v. Brown, 4 Vet. App. 384, 
392-94 (1993).  VA has already met its obligations to the 
veteran under this new legislation, affording the veteran a 
VA examination pertinent to the severity of his hemorrhoids.  
Moreover, the veteran has been offered the opportunity to 
submit evidence and argument on the merits of the issue on 
appeal.  In view of the foregoing, the Board finds that the 
veteran will not be prejudiced by its actions and that a 
remand for adjudication by the RO would only serve to further 
delay resolution of the veteran's claim.  


Analysis

Hemorrhoids are evaluated under 38 C.F.R. § 4.114, Diagnostic 
Code 7336.  Where mild or moderate, a zero percent rating is 
assigned.  Where large or thrombotic, irreducible, with 
excessive redundant tissue, evidencing frequent recurrences, 
a 10 percent evaluation is assigned.  With persistent 
bleeding and with secondary anemia, or with fissures, a 20 
percent rating is assigned.

In this case the probative medical evidence shows no active 
manifestations of hemorrhoids for decades.  Multiple VA 
examination reports are negative for note of active 
hemorrhoid symptoms.  The Board emphasizes that in connection 
with two recent VA examinations, the veteran himself has 
denied active hemorrhoid symptomatology since his surgery in 
the 1970s.  In short, the evidence shows the veteran is post-
operative for hemorrhoids that at no point were manifested by 
no more than mild or moderate symptoms and clearly shows that 
there is no evidence of irreducible hemorrhoids, excessive 
redundant tissue, frequent recurrences, persistent bleeding, 
fissures or secondary anemia.  Accordingly, a higher 
evaluation for hemorrhoids is not warranted under Diagnostic 
Code 7336.

Consideration has also been given to the potential 
application of the various provisions of 38 C.F.R. Parts 3 
and 4 (2000), whether or not they were raised by the veteran, 
as required by Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  However, the Board finds no basis upon which to 
assign a higher disability evaluation.  This is not a case 
where the evidence is in equipoise; rather, the preponderance 
of the evidence is against assignment of a compensable 
evaluation in this case.

The Board concludes by noting that although the decision 
herein included consideration of the Court's decision in 
Fenderson, supra, the veteran has not been prejudiced by such 
discussion.  The veteran has been advised of the laws and 
regulations pertinent to disability evaluation to include 
those relevant to hemorrhoids.  He has also been afforded an 
examination and opportunity to present argument and evidence 
in support of his claim.  See Bernard v. Brown, 
4 Vet. App. 384, 392-394 (1993).  In denying the claim, the 
Board has considered all the evidence, to include the service 
medical records and the records of post-service medical 
treatment to date consistent with the Court's decision in 
Fenderson.  The record does not show that he was entitled to 
a compensable evaluation for hemorrhoids for any period since 
the effective date of the grant of service connection.


ORDER

A compensable evaluation for service-connected hemorrhoids is 
denied.



		
	Mark D. Hindin
	Veterans Law Judge
	Board of Veterans' Appeals

 
- 5 -


- 8 -


